Citation Nr: 1129704	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-29 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for residuals of a broken right foot.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran had active duty for training (ACDUTRA) as a member of the Army National Guard (ARNG) from October 2003 to March 2004.  He was subsequently ordered to active duty in support of Operation Iraqi Freedom, with active duty as a member of ARNG from August 2004 to March 2005.  He was again ordered to active duty in support of Operation Enduring Freedom, with active duty as a member of ARNG from December 2008 to December 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against the finding that the Veteran currently suffers from a right ankle disorder as a result of his ACDUTRA service or any period of active duty.  

2.  The preponderance of the evidence weighs against the finding that the Veteran suffered a broken right foot during ACDUTRA service or any period of active duty.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Residuals of a broken right foot were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In a notice letter dated in February 2007, the Veteran was informed of the evidence needed to establish entitlement to service connection for his claimed disorders.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claims.  

In particular regard to Dingess requirements, the Veteran was advised, in the February 2007 notice letter, how VA determines the disability rating and effective date once service connection is established.  

Thus, the February 2007 notice letter, which was sent prior to the initial denial of the Veteran's claims, fully satisfied VCAA notice requirements.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the August 2008 SOC, and the March 2011 SSOC, which included discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra, at 187.

With regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claims have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  There are also several written statements from the Veteran of record.    

Further, the Veteran has undergone medical examination in connection with his claims in June 2007 and March 2010.  It appears that the June 2007 VA medical examiner provided a medical nexus opinion.  However, the Board recognizes that neither of the contract examiners reviewed the Veteran's claims folder in connection with the examinations.  Nonetheless, a remand for further evaluation or a medical opinion is not required in this case.  As will be explained in greater detail below, we do not find the Veteran's account of having sustained a broken right foot injury in service to be credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.).  Regarding the right ankle disorder, the most credible and probative evidence is against a finding that the Veteran currently suffers from a right ankle disorder.  In light of the foregoing, the Board finds that there is sufficient evidence of record to decide this case, and no further development is needed.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to the claims that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  


In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 


A.  Right ankle disorder

In the present case, the Veteran contends that he currently suffers from a right ankle disorder as a result of chronic use and over-use during military service.  He asserts that his right ankle problems began in 2005.  He has stated that he has weakness, stiffness, swelling, giving way, and intermittent pain associated with his right ankle.  He has also reported instability of the right ankle.  

The Board notes that, while no findings or treatment referable to right ankle problems in service is shown, the Veteran's STRs do show that he complained of right ankle pain on the Post-Deployment Health Assessment (PDHA) dated in October 2005.  

Nonetheless, the preponderance of the evidence weighs against a finding that the Veteran currently suffers from a right ankle disorder.

The Board notes that X-rays of the right ankle taken in March 2006, approximately one year after the Veteran's first period of active military service and more than a year before he filed his claim, noted that images of the right ankle demonstrated normal findings.  Later, when the Veteran underwent medical examination in June 2007 in connection with the claim, examination of the right ankle was within normal limits with no deformity and normal range of motion.  X-rays of the right ankle again showed no significant findings.  Similarly, at the most recent March 2010 QTC medical examination, examination of the Veteran's right ankle was normal and x-ray findings were within normal limits.  The March 2010 QTC medical examiner concluded that there was no diagnosis of a right ankle condition because there was no pathology to render a diagnosis.  While his examination was not informed by review of the claims folder, it is not inadequate in this particular case because his thorough examination of the Veteran revealed no diagnosis of a right ankle disorder after consideration of the Veteran's complaints of such symptomatology as pain and weakness.    

While it is observed that the Veteran was diagnosed with "intermittent right ankle sprain" by the June 2007 QTC medical examiner, the examiner based the diagnosis solely on the Veteran's account of having right ankle pain on and off since 2004, and not on any objective findings.  The examiner acknowledged that the Veteran had a normal examination of the right ankle, and noted that X-rays of the right ankle showed no significant findings.  Because the examiner's diagnosis of some sort of sprain was not supported by sufficient objective findings or data, it is afforded less probative value than the other objective medical evidence discussed above.  

Although the Veteran has alleged a continuity of symptomatology since service in 2005, that assertion is not supported by the evidence.  In this regard, it is notable that STRs for his most recent period of active duty, i.e., from December 2008 to December 2009, show that he made no mention of having right ankle problems.  Further, multiple examinations and X-rays of the Veteran's right ankle from 2006 to 2010 have consistently been normal.  

As a layperson, the Veteran is competent to report instability of his right ankle.  However, no instability has been objectively demonstrated at any examination.  For example, although a VA orthopaedic surgeon noted that there was "possible instability" of the right ankle in an April 2006 VA treatment record, the physical examination was normal.  In an addendum following stress X-rays, the surgeon wrote: "[f]rom the history one would suspect instability [of the] ankle, but not able to document instability on stress X-rays."   Also, it is observed that the Veteran's treating VA physician, Dr. C.D., wrote an assessment of "foot/ankle pain - instability" in a January 2008 treatment record.  However, she also wrote that 
X-rays had been negative and the Veteran had seen orthopedics in the past.  She added that his symptoms would be monitored.  The physician based her assessment solely on the Veteran's report of such symptomatology, not on any objective evidence.  The Veteran later denied having instability of the ankle at the March 2010 medical examination, and no instability was objectively shown.  Thus, there has been no instability shown on objective examination of the Veteran's right ankle, and he himself has recently denied having right ankle instability.  The Board finds this evidence more credible and affords it greater probative value than the Veteran's unsupported assertions of right ankle instability in connection with this claim for benefits.  See Cartwright, supra., at 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).

Regarding the Veteran's report of right ankle pain and swelling, he is considered competent to report the symptomatology.  However, the medical evidence in the record does not identify a right ankle disorder to which the Veteran's pain may be attributed.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Thus, for the foregoing reasons, the Board concludes that, the Veteran is not entitled to service-connected compensation benefits for a right ankle disorder because the preponderance of the evidence shows that he does not currently suffer from a right ankle disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability at any time since service, that holding is of no advantage.  Therefore, because the preponderance of the evidence is against his claim, service connection for residuals of a right ankle disorder is not warranted.  See Gilbert v. Derwinski, supra.

B.  Residuals of broken right foot

The Veteran also contends that he suffered a broken right foot during his period of service in Iraq, and has current residuals resulting therefrom.  As above, the Veteran is considered competent to report having sustained such an injury.  See Jandreau v. Nicholson, supra (noting, in a footnote, that a layperson is competent to identify a simple condition such as a broken leg).  He is also competent to report having been diagnosed with a right foot fracture in service.  However, for reasons explained below, we do not find the Veteran's account of having sustained a broken right foot during service, or being diagnosed with a broken right foot, to be credible.  

The March 2010 QTC examiner noted that the Veteran said he had participated in combat activity while serving during the Iraq War, and there are other references by medical professionals to the Veteran's alleged combat service.  However, while the Veteran is shown to have served in an imminent danger pay area, he is not shown to have actually been involved in combat.  This is supported by the Veteran's own statements.  On his October 2005 post-deployment health assessment (PDHA), he answered "No" when asked if he had been engaged in combat or had discharged a weapon, and denied feeling that he was in great danger of being killed.  Also, his DD Form 214 does not show that he is in receipt of any awards or decorations clearly indicative of combat service.  For these reasons, we find that the special credibility presumption afforded to combat veterans under 38 U.S.C.A. § 1154(b) does not apply in this case. 

Turning to the merits of the claim, the Board notes that the Veteran indicated on his January 2007 claim, on VA Form 21-526, that he sought treatment for a broken right foot in service.  Although he did not indicate when the disability began and when he was treated, he specifically wrote "SMR" (i.e., for service medical record) when asked for the address of the medical facility or doctor that treated him.  

Also, at the June 2007 QTC examination conducted in connection with his claim, the Veteran reported that he had been diagnosed with a fracture of the right foot in 2004.  However, he said there had been no treatment and he had continued to work.  

Subsequently, in his January 2008 notice of disagreement (NOD), the Veteran further explained that when he had been checked in, upon his return to the United States at Fort Lewis, WA, he was shown by X-ray to have evidence of a broken right foot.  

However, STRs pertinent to the Veteran's period of service in Iraq are devoid of any mention of a broken right foot.  The Board particularly notes that the Veteran completed a post-deployment health assessment (PDHA) dated in October 2005, several months after his service in Iraq.  On the health assessment form, the Veteran said he had experienced symptoms of swollen, stiff, or painful joints during his deployment and was then, currently, experiencing muscle aches.  However, the health provider later commented only that the Veteran had right knee and bilateral ankle pain.  There was no mention of a fracture of the right foot.  On the PDHA, the Veteran was also asked whether he had any questions or concerns about his health.  He answered "Yes" and listed his only concern as "insects".  The Veteran made no mention of having had, or been diagnosed with, a broken right foot on the form.  

Also, the Veteran reported in January 2006 that he had sustained a right ankle fracture during service and was given ibuprofen for pain, without cast or surgical intervention.  He stated that he was not aware it was broken because the injury occurred while he was in Iraq.  Again, he made no mention of a right foot fracture at that time.  The Veteran made this statement approximately a year prior to filing his claim for service-connected compensation benefits for residuals of a right foot fracture.  It is notable that he had made a similar statement in April 2006.  See April 7, 2006 VA orthopedic surgery consultation (when he told an orthopaedic surgeon that he rolled his right ankle in Iraq one year before, and was subsequently told that he had a broken right ankle).   

However, at the March 2010 QTC medical examination, the Veteran reported that the right foot condition had existed since 2005 and occurred secondary to chronic use and over-use during military service.  He made no mention of having sustained a broken right foot or being diagnosed with the same. 

In addition, X-rays of the Veteran's right foot were performed as part of the June 2007 and March 2010 QTC examinations.  However, in both instances, the Veteran was shown to have a normal study of the right foot, and there was no evidence of fracture. 

Further, the Veteran's treatment records pertaining to a subsequent period of active duty, from December 2008 to December 2009, similarly include no reference to a right foot fracture.  In this regard, the Board notes that the Veteran specifically made mention of having problems with his back and knees in August 2008 and, again, in December 2008; however, he made no reference to a right foot fracture or any residuals therefrom.  Later, on the November 2009 PDHA, he denied having any problems with swollen, stiff or painful joints as well as muscle aches.  When asked to list his concerns about his health, the Veteran only made reference to low back pain.  He again made no reference to residuals of a right foot fracture.       

Finally, the March 2010 QTC medical examiner found that there was no diagnosis for the Veteran's claimed condition of a broken right foot because there was no pathology to render a diagnosis.  

After review of the evidentiary record, the Board finds that the Veteran's account of having sustained a broken right foot in service lacks credibility, for reasons explained below.  

The Veteran's own statements in his October 2005 PDHA do not indicate that he suffered a broken right foot during his service in Iraq, and service records for his subsequent period of active duty are devoid of any mention of having sustained or been diagnosed with a broken right foot in service.  In addition, X-rays taken of the Veteran's right foot in connection with his QTC medical examinations have been normal.  There is no evidence of a fracture or past fracture.  

Further, the Veteran has offered inconsistent statements regarding the location of the alleged fracture and the nature of the injury.  At the time he filed his claim and at the June 2007 QTC examination, he stated that he was diagnosed with a right foot fracture in service.  However, he had previously said, in January and April of 2006, that it was his right ankle that was fractured.  He made no mention of his foot at that time.  He also told the June 2007 QTC examiner that he had been diagnosed with a broken right foot in 2004; however, he made no mention of the purported diagnosis at the March 2010 QTC examination and, instead, reported that the condition developed as a result of chronic use and over-use during military service.  

Moreover, the March 2010 QTC medical examiner found no evidence of a right foot fracture based on his examination of the Veteran.  Although his examination was not informed by review of the claims folder, it is not inadequate in this particular case because the thorough examination of the Veteran revealed no diagnosis of residuals of a right foot fracture.   

While the Board recognizes that the June 2007 QTC medical examiner found that the Veteran suffered intermittent right foot strain as a residual of the diagnosed condition of right foot fracture, this opinion is afforded less probative value than the March 2010 examiner's opinion.  The June 2007 QTC medical examiner based her conclusion solely on the Veteran's unsubstantiated account of having suffered a broken right foot in service, which is not found to be credible for reasons previously explained.  The opinion is also not supported by the objective medical evidence, as the physician even acknowledged that the "objective factor" revealed the right foot to be "entirely normal."  While she also noted that such objective factor revealed intermittent pain on the right foot with prolonged physical activity, this is not supported by her objective findings.  The examiner noted no painful motion or tenderness on examination of the Veteran's right foot.  It is clear that this was based solely on the recitations of the Veteran.  For these reasons, her diagnosis is afforded no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to accept a physician's opinion when it is based exclusively on recitations of the claimant). 

Thus, for the foregoing reasons, the Board concludes that, the Veteran is not entitled to service-connection for residuals of a broken right foot, because he did not suffer a broken right foot during his period of active service and does not currently suffer from residuals allegedly associated therewith.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, supra.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, supra.  However, where, as here, the overall evidence of record fails to  support a diagnosis of the claimed disability, that holding is of no advantage.  Therefore, because the preponderance of the evidence is against his claim, service connection for residuals of a broken right foot is not warranted.  Gilbert, supra.

In making the above determination, the Board notes that the Veteran's STRs show that he was treated for right foot pain and diagnosed with metatarsalgia on several occasions from November 2003 to February 2004, which was during his period of ACDUTRA service.  However, the Veteran has repeatedly stated that he broke his right foot during his service in Iraq and was later diagnosed with a broken right foot after his return to Fort Lewis.  As stated above, he is considered competent to diagnose his claimed condition and report a contemporaneous diagnosis.  In addition, the Veteran had representation at the time that he filed his claim, and at no time has indicated that he is seeking entitlement to disability compensation for right foot problems related to his ACDUTRA service.  For these reasons, the facts presented in this case differ from those presented in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and, consequently, the Board is not required to more broadly construe the Veteran's claim as one seeking service connection for a right foot disorder rather than the claim at hand - i.e., one seeking disability benefits for residuals of a broken right foot.  If the Veteran desires to pursue a claim for a right foot disorder, he may file such a claim with the RO.  


ORDER

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for residuals of a broken right foot is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


